On Motion for Rehearing.
On motion for rehearing the State contends the issue of Jacobson’s place of residence was raised in its closing argument which was submitted by brief, and the State agreed that the Mozleys failed to prove that Jacobson was a resident of Cobb County. We have considered the entire trial transcript and find that at no point was the financing statement’s allegation of Jacobson’s residence challenged. Therefore, the trial court could presume his residence to be in Cobb County.

Motion denied.